[NOT FOR PUBLICATION-NOT TO BE CITED AS PRECEDENT]


          United States Court of Appeals
                       For the First Circuit

No. 01-1273

                       RAC ENTERPRISES, INC.,

                            Plaintiff,

    RAFAEL A. CARBALLO-COLLAZO, JOSEFINA CARBALLO, CONJUGAL
     PARTNERSHIP CARBALLO-CARBALLO, VIVIAN CARBALLO-ARROYO,

                      Plaintiffs, Appellants,

                                 v.

             SOUTHCORP USA, INC., PLAN ADMINISTRATOR
       FOR THE SOUTHCORP, INC. PENSION PLAN FOR SALARIED
  EMPLOYEES, SOUTHCORP USA, INC., 401 (K) RETIREMENT SAVINGS
        PLAN FOR PUERTO RICO EMPLOYEES, AMERICAN EXPRESS
FINANCIAL ADVISOR, INC., FERNANDO HERNANDO, NORTH AMERICAN PACKAGING
                      OF PUERTO RICO, INC.,

                       Defendants, Appellees.




       ON APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF PUERTO RICO

       [Hon. Juan M. Pérez-Giménez, U.S. District Judge]



                               Before

                        Boudin, Chief Judge,

              and Torruella and Lynch, Circuit Judges.
     Luis A. Vivaldi-Oliver for appellants.
     Luis A. Oliver-Fraticelli with whom Fiddler, Gonzalez &
Rodriguez LLP was on brief for appellees Southcorp USA, Inc.; Plan
Administrator for the Southcorp, Inc. Pension Plan for Salaried
Employees; Southcorp USA, Inc., 401 (K) Retirement Savings Plan for
Puerto Rico Employees; and North American Packaging of Puerto Rico,
Inc.



                      November 15, 2001
     Per Curiam. Rafael A. Carballo-Collazo, Josefina Carballo, their

conjugal partnership, and Vivian Carballo-Arroyo (collectively, "RAC")

appeal the district court's grant of summary judgment for North

American Packaging of Puerto Rico, Inc. ("NAMPAC") in this dispute over

pension benefits and investment advice. The other named defendants

were not served and they were properly dismissed.

     The district court found that RAC had failed to provide, in

opposing summary judgment, "a separate, short, and concise statement of

the material facts as to which it is contended that there exists a

genuine issue to be tried, properly supported by specific reference to

the record." D.P.R. Loc. R. 311.12. RAC did indeed utterly fail to

provide specific record citations. As the quoted rule provides, the

court responded to RAC's omission by deeming admitted the facts as

NAMPAC gave them in its own, proper statement. It then entered summary

judgment for NAMPAC.1

     We have previously upheld the application of Local Rule 311.12 to

appropriate cases. E.g., Corrada Betances v. Sea-Land Serv., Inc., 248

F.3d 40, 43-44 (1st Cir. 2001); Ayala-Gerena v. Bristol Myers-Squibb

Co., 95 F.3d 86, 95 (1st Cir. 1996); Laracuente v. Chase Manhattan

Bank, 891 F.2d 17, 19 (1st Cir. 1989).      Our review of the record

convinces us that this is such a case.       We remind counsel that

     1    The district court also analyzed RAC's claims on their
merits as though there had been no failure to comply with the Local
Rules, and found them wanting on a number of grounds.

                                 -2-
compliance with the directives of the district courts is necessary to

the orderly conduct of litigation, and that this Court is largely

unsympathetic to noncompliant parties. See Serra-Lugo v. Mayaguez

Consortium-Las Marias, No. 01-1441, slip op. at 3-4 (1st Cir. Oct. 30,

2001) (per curiam). Accordingly, we also take the facts as set forth

by NAMPAC.

     The district court thoughtfully discussed the variety of reasons

why RAC's claims failed.    We have nothing to add to the district

court's explanation of why NAMPAC is not liable to RAC.   1st Cir. Loc.

R. 27(c).    The judgment of the district court is therefore affirmed.




                                 -3-